United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re patent of			  	  		:
     	Swasey et al.				  	:	NOTIFICATION OF IMPROPER
U.S. Patent No. 10,881,973			  	:	PRIOR ART CITATION UNDER
Issued:  January 5, 2021			  	:	 	37 CFR 1.501
For:	PIVOT COASTER SYSTEMS,		:
	APPARATUSES, AND METHODS		:
	
	
	
The submission filed on November 29, 2021 filed by a third party under 37 CFR 1.501 is hereby acknowledged to have been received and reviewed by the Patent and Trademark Office.  The requirements for a proper prior art citation under 37 CFR 1.501 are as follows:

	A) prior art submitted must be limited to “written prior art consisting of patents and publications”.  Any submission that contains any issue not directed to patents and publications will not be entered into the file and will be returned unconsidered, despite the fact that it may also contain “properly considerable” prior art.  MPEP 2205.
	B) an explanation of how the person submitting the prior art considers it to be pertinent and applicable to the patent.
	C) an explanation of why it is believed that the prior art has a bearing on the patentability of any claim of the patent.
D) if filed by a party other than the patent owner, an indication must be present that a copy of the submission has been served on the patent owner, or includes a duplicate copy if service on the patent owner was not possible.

The prior art submission of November 29, 2021 fails to meet the requirement of item A).   
Pursuant MPEP 2205, “the submission also should not contain argument and discussion of references previously treated in the prosecution of the application which matured into the patent.”  The prior art discussed in the submission (i.e., U.S. Patent 10,946,295) is a national stage entry of international application PCT/CA2018/051667.  This international application was published under the Patent Cooperation Treaty as WO 2019/134034 A1, which was previously treated in the prosecution of U.S. Patent No. 10,881,973.  Although it was not applied against the claims, it was considered by the examiner.  Thus, the prior art was “previously treated in the prosecution of the application which matured into the patent.”  




/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        

___________________________
Wendy Garber, Director
Patent Technology Center 3600
(571) 272-5150

WG/tl:  12/1/21


Cc :	Ali Kiani
	2607-1178 Heffley Cr, Coquitlam
B.C. Canada  V3B0A7
	



/Teri P LUU/Quality Assurance Specialist, Art Unit 3600